       CASE 0:20-cv-01788-NEB-BRT Document 19 Filed 09/09/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

  Emmanuel S. T.,                                      Civ. No. 20-1788 (NEB/BRT)

                       Petitioner,

  v.                                                              ORDER

  William Barr, Chad Wolf, Peter Berg,
  Eric Holien, and Matt Akerson,

                       Respondents.



       This matter is before the Court on Respondents’ Request for Extension of Time to

File Response requesting that the due date for their consolidated response to Petitioner’s

petition for writ of habeas corpus and motion for a temporary restraining order be

extended to September 11, 2020. (Doc. No. 16.) Petitioner opposes the request. (Doc. No.

18.) Respondents’ request is granted in part – their consolidated response must be filed

no later than September 10, 2020. If Petitioner intends to file a reply to the response, he

must do so within 20 days of the date when the response is filed. Thereafter, no further

submissions from either party will be permitted, except as authorized by Court order.



  Dated: September 9, 2020                       s/ Becky R. Thorson
                                                 BECKY R. THORSON
                                                 United States Magistrate Judge
